Citation Nr: 9926008	
Decision Date: 09/13/99    Archive Date: 09/21/99

DOCKET NO.  98-09 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1. Entitlement to service connection for residuals of a left 
ankle injury.

2. Entitlement to service connection for hepatitis C.

3. Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Alberto H. Zapata, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
October 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

In his June 1998 VA Form 9, the veteran initially raised the 
issue of entitlement service connection for post-traumatic 
stress disorder linked to a sexual assault occurring while he 
was on active duty.  Given that the claim for post-traumatic 
stress disorder articulates a new psychiatric diagnosis, a 
new claim for service connection has been raised, distinct 
from any previous final denial of service connection for 
psychiatric disability other than PTSD.  See Ephraim 
v. Brown, 82 F.3d. 399 (Fed. Cir. 1996).  Further, the Board 
notes that given the nature of the veteran's post-traumatic 
stress disorder claim, the recently decided decision of 
Patton v. West, 12 Vet. App. 272 (1999), is for application.  
This claim is referred to the RO for appropriate action.  

At his November 1998 personal hearing, the veteran initially 
raised the issue of entitlement to service connection for 
tinnitus.  This matter has not been adjudicated by the RO and 
is also referred to the RO for appropriate action.

The issues of entitlement to service connection for left 
ankle disability and bilateral hearing loss will be addressed 
in the remand portion of this decision.


FINDINGS OF FACT

1. The claim for entitlement to service connection for 
hepatitis C is not plausible, and as such, does not 
present a question of medical complexity. 

2. In an unappealed rating action dated in March 1976, the RO 
determined that new and material evidence had not been 
submitted to warrant reopening the veteran's claim for 
service connection for bilateral hearing loss.

3. Evidence added to the record since the March 1976 rating 
action is not merely cumulative of evidence of record in 
March 1976 and is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.

4. The claim for entitlement to service connection for 
bilateral hearing loss is plausible. 


CONCLUSIONS OF LAW

1. The claim for service connection for hepatitis C is not 
well grounded, and as such, does not warrant an opinion of 
an independent medical expert.  38 U.S.C.A. §§ 5107(a), 
7109 (West 1991); 38 C.F.R. § 20.901 (1998).

2. The unappealed March 1976 rating decision which determined 
that new and material evidence had not been submitted to 
warrant reopening the veteran's claim for service 
connection for bilateral hearing loss is final, and new 
and material evidence has been received to reopen the 
claim.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.156(a) (1998).

3. The claim for service connection for bilateral hearing 
loss is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Hepatitis C

Before evaluating the merits of the veteran's claim for 
service connection for hepatitis C, the initial question to 
be answered is whether the veteran has presented sufficient 
evidence to form a well-grounded claim.  In order to be well 
grounded, the claim must be meritorious on its own or capable 
of substantiation.  If the evidence presented by the veteran 
fails to meet this level of sufficiency, no further legal 
analysis need be made as to the merits of his claim.  38 
U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In order for a claim to be well grounded, there must 
be competent evidence of current disability (a medical 
diagnosis), incurrence or aggravation of a disease or injury 
in service (lay or medical evidence), and a nexus between the 
inservice injury or disease and the current disability 
(medical evidence).  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997), Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
Where the determinative issue involves medical etiology, 
competent medical evidence that the claim is plausible or 
possible is required in order for the claim to be well 
grounded.  This burden may not be met merely by presenting 
lay testimony, because lay persons are not competent to offer 
medical opinions.  LeShore v. Brown, 8 Vet. App. 406, 408 
(1995).

The veteran contends that he incurred hepatitis C during a 
sexual assault while incarcerated in service.

Review of the service medical records fails to reveal 
evidence of the alleged assault or clinical findings 
pertaining to hepatitis.

The veteran underwent a VA ENT examination in July 1973.  No 
findings or complaints pertinent to hepatitis C were noted.

In VA clinical records dated in 1997, it was noted that the 
veteran was being followed up for chronic hepatitis C, but no 
clinical commentary concerning the etiology of the hepatitis 
was offered.  

The veteran has submitted no private medical evidence 
addressing any nexus between current hepatitis C and his 
military service.

After a thorough review of the evidence, the Board concludes 
that the veteran has not presented a well-grounded claim for 
service connection for the disability in question.  The only 
evidence of clinical signs of hepatitis C are the above-
mentioned VA reports showing treatment of the condition well 
after separation from service.  Further, no medical opinion 
is of record that would serve to link post-service hepatitis 
C with service.  There is no demonstration of continuity of 
symptomatology by competent evidence.  Therefore, the veteran 
has not met his initial burden of producing evidence of a 
well-grounded claim for entitlement to service connection for 
hepatitis C, first diagnosed well after the veteran's 
separation from service.  E.g., Epps 126 F.3d at 1468.

The veteran's representative has requested that an 
independent medical expert opinion be obtained with regard to 
the hepatitis C claim.  (Transcript at page 7.)  However, 
because the claim is not well grounded, and, as such, a 
question of medical complexity has not been presented, 
further development is not required in this case given that 
the appellant cannot invoke the VA's duty to assist in 
further development of the claim.  See 38 U.S.C.A. § 5107(a); 
Epps, 126 F.3d at 1468.

II.	Hearing loss

In an August 1973 rating decision, the RO denied the 
veteran's claim for service connection for bilateral hearing 
loss.  That decision was not appealed and is final.  38 
U.S.C.A. § 7105.  Thereafter, by an unappealed determination 
in March 1976, the RO found new and material evidence had not 
been received to reopen the claim of entitlement to service 
connection for bilateral hearing loss.  That determination is 
the most recent final determination in this regard.  38 
U.S.C.A. § 7105.

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

Under 38 C.F.R. § 3.156(a), new and material evidence is 
defined as evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

The United States Court of Appeals for Veterans Claims 
(Court) has articulated a new three-step process which must 
be followed in disposing of attempts to reopen a previously 
denied claim to which finality has attached.  Under the new 
test, VA must first determine whether the veteran has 
presented new and material evidence under 38 C.F.R. 
§ 3.156(a) in order to have a finally decided claim reopened 
under 38 U.S.C.A. § 5108.  "New" evidence "means evidence 
not previously submitted to agency decision makers . . . 
which is neither cumulative nor redundant"; "material 
evidence is new evidence "which bears directly and 
substantially upon the specific matter under consideration" 
and "which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  Elkins v. West, 12 Vet. App. 209, 216 (1999) (en 
banc).  Second, if new and material evidence has been 
presented, immediately upon reopening the claim the Secretary 
must determine whether, based upon all the evidence of record 
in support of the claim, presuming its credibility, the claim 
as reopened is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a).  Third, if the claim is well grounded, the 
Secretary may then proceed to evaluate the merits of the 
claim, but only after ensuring that his duty to assist under 
38 C.F.R. § 5107(b) has been fulfilled.  Elkins at 218-19; 
Winters v. West, 12 Vet. App. 203, 206-07 (en banc).


Pertinent evidence of record at the time of the March 1976 
rating decision included the veteran's service medical 
records, a report of hearing data from International 
Harvester, a VA compensation and pension examination report, 
and private treatment reports.  Service medical records show 
no pre-enlistment history of hearing difficulty.  Further, 
the remainder of the service medical records are similarly 
negative for evidence of clinical hearing loss or complaints 
related to hearing.  

The first post-service evidence added to the claims file 
includes an audiology report from International Harvester, 
apparently related to the veteran's attempt to obtain 
employment.  In the report, the veteran indicated that he did 
not have a history of hearing loss and that he had not been 
exposed to noise while in the military.  Audiometric data 
obtained and logged in the report demonstrates bilateral 
hearing loss disability for VA purposes.  38 C.F.R. § 3.385 
(1998).

The report from the compensation and pension examination 
especially for ENT disabilities was executed in July 1973 and 
shows that the veteran presented with complaints of bilateral 
ringing and hearing loss and that he ascribed such deficits 
to exposure to gunfire while in service.  The reported 
findings on audiology testing demonstrates bilateral hearing 
loss disability for VA purposes.  38 C.F.R. § 3.385.

Also of record at the time of the rating decision in question 
was a copy of a note from a private physician dated in 
January 1976.  In that note, the physician reported that an 
audiogram revealed air conduction loss of 27 percent in both 
ears, normal bone and nerve conduction.  The physician stated 
that the air conduction loss was secondary to middle ear 
infections occurring in childhood and while in the military.

Since the March 1976 rating decision, pertinent evidence 
added to the record includes a February 1997 clinical note 
from the VA Medical Center in Lexington, Kentucky, showing 
that the veteran presented with complaints of constant 
tinnitus and a history of medical treatment to the middle 
ears.  The examiner reported that audiology results showed 
mild to profound sensorineural hearing loss from 1000 to 8000 
Hz in the right ear, and moderate to profound sensorineural 
hearing loss from 500 to 8000 Hz in the left.  Speech 
discrimination scores were reported as 96 percent in the 
right and 60 percent in the left ear.  In the examiner's 
assessment she reported that functional hearing in the right 
ear was fair but poor in the left.  There was no indication 
of middle ear pathology.  Hearing aids were prescribed.

At a personal hearing held in November 1998 at the RO before 
the undersigned Member of the Board, the veteran testified, 
essentially, that he was the exposed to multiple forms of 
acoustic trauma while in service.  Such acoustic trauma was 
said to include amphibious tracked vehicle duties during 
which he was exposed to loud engine noises and exposure to 
multiple small caliber and heavy caliber arms; the veteran 
testified that ear protection was not used.  In his 
testimony, the veteran contended that he experienced a 
roaring sound in his ears ever since first exposure to loud 
gunfire on the firing range.  The veteran testified that he 
worked at a factory making small plastic components in 
Kentucky following service.

The specified basis for the March 1976 rating denial was that 
recent evidence did not show that the veteran's hearing loss 
had its onset in service.  Accordingly, the RO determined 
that new and material evidence had not been presented to 
warranted reopening the claim for service connection for 
bilateral hearing loss.

The newly submitted medical evidence outlined above is 
"new" with respect to reopening the claim in question, as 
the VA treatment reports and transcripted hearing testimony 
were not previously of record and show ongoing treatment for 
bilateral hearing deficits.  Further, this newly submitted 
medical evidence provides further insight into the origin of 
the veteran's hearing loss.  Thus, the Board is of the 
opinion that the newly submitted evidence is so significant, 
when considered by itself or in connection with evidence 
previously of record, that it must be considered in order to 
fairly decide the merits of the claim.  Accordingly, the 
Board is of the opinion that the newly submitted evidence is 
"new and material" and that the claim for service 
connection for bilateral hearing loss should be reopened. 
38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. § 3.156(a); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

Well groundedness

Three types of evidence must be presented in order for a 
service connection claim to be well grounded:  (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  Epps v. Gober, 126 
F.3d at 1464, 1468 (Fed Cir 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).

As discussed above, the a private physician reported in a 
January 1976 note that the veteran suffered hearing loss 
which was secondary to middle ear infections occurring as a 
child and while in service.  

In light of this opinion, and in light of the veteran's 
testimony and service administrative records showing that he 
was assigned to an amphibious tracked vehicle, the Board is 
of the opinion the veteran's claim is plausible and thus well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).


ORDER

Evidence of a well grounded claim for service connection for 
hepatitis C not having been submitted, the appeal is denied.

New and material evidence having been submitted, the appeal 
to reopen the claim for service connection for bilateral 
hearing loss is granted.

Evidence of a well grounded claim for service connection for 
bilateral hearing loss having been submitted, the appeal, to 
that extent, is granted.


REMAND

Having determined that the veteran's claim for service 
connection for bilateral hearing loss is reopened and well 
grounded, the merits of the claim must now be evaluated in 
light of all the evidence.  Elkins at 206-07.  Before that 
issue can be decided, however, the Board is of the opinion 
that further medical opinion concerning the etiology of the 
veteran's hearing loss is in order.

Further, the veteran contends that he injured his left ankle 
while moving a log during a work detail with fellow Marines 
while in military incarceration.  At his November 1998 
hearing, the veteran testified that he received an x-ray of 
his left ankle at the VA Medical Center in Lexington, 
Kentucky.  No date for the x-ray was specified.  Board review 
of the VA Medical Center reports which are of record fails to 
reveal evidence of a left ankle x-ray.  The Court has held 
that VA treatment records pertaining to the period prior to a 
Board decision which could reasonably be expected to be part 
of the appellate record are constructively deemed to be 
before the Board.  Bell v. Derwinski, 2 Vet.App. 611 (1992).  
Therefore, further development is warranted in order to 
complete the appellate record.

Accordingly, the case is REMANDED to the RO for the following 
actions:

1. The RO should contact the veteran and 
request that he provide the names, 
addresses and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him 
for the residuals of left ankle injury 
and bilateral hearing loss since 
separation from service.  With any 
necessary authorization from the 
veteran, the RO should attempt to 
obtain copies of pertinent treatment 
records identified by the veteran 
which are not currently of record and 
associate them with the claims folder.  
Health providers contacted should 
include: the offices of Willard M. 
Buttermore, 107 South Kentucky Avenue, 
Corbin, Kentucky, 40701.  Regardless, 
the RO should obtain and associate 
with the claims file all VA x-rays 
reports from the VA Medical Center in 
Lexington, Kentucky, pertaining to the 
veteran's left ankle, as well as all 
reports of orthopedic treatment of the 
veteran since May 1997.

2. Then, the RO should schedule the 
veteran to undergo a comprehensive VA 
audiological examination, without the 
use of hearing aids, to determine the 
nature, etiology and extent of the 
veteran's bilateral hearing loss.  All 
indicated diagnostic tests should be 
accomplished, including speech 
audiometry, and the examiner should 
certify the results.  The frequencies 
over which hearing acuity was tested 
should be made explicit in the 
examination report.  The examiner 
should also ascertain whether tinnitus 
is present.  The veteran's claims 
folder and a copy of this remand 
should be provided to the examiner for 
review prior to the examination.  
After review of the claims folder, 
including the service medical records, 
May 1973 audiological data from 
International Harvester, and all post-
service VA and private medical 
records, the examiner should provide 
an opinion as to whether it is at 
least as likely as not that any 
hearing disability found to be 
present, including tinnitus, is 
etiologically related to exposure to 
inservice acoustic trauma.  The 
rationale for any opinion expressed 
should be fully explained.  The 
examiner is requested to refrain from 
speculation as speculative opinion 
carry no weight under the law.

3. The RO should review the examination 
report resulting from the above-
requested development and assess 
compliance with the above 
instructions.  If the RO determines 
that the examination report does not 
adequately address the instructions 
contained in this REMAND, the report 
should be returned to the examiner for 
corrective action.

4. After undertaking any further 
indicated development, the RO should 
readjudicate the issue of entitlement 
to service connection for residuals 
of a left ankle injury and service 
connection for bilateral hearing 
loss, on a de novo basis.

5. If service connection for residuals of 
a left ankle injury or bilateral 
hearing loss is not granted to the 
satisfaction of the veteran, or if a 
timely notice of disagreement is 
received with respect to any other 
matter, the veteran and his 
representative should be furnished a 
supplemental statement of the case on 
all issues in appellate status, and 
provided with a reasonable opportunity 
to respond.  


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

 

